              Case 18-16248-MAM            Doc 187      Filed 11/08/18    Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM

CHANCE & ANTHEM, LLC,                                         Chapter 7

         Debtor.
                                           /

                  CHAPTER 7 TRUSTEE’S RESPONSE
              TO EMERGENCY MOTION FOR PROTECTIVE
   ORDER CONCERNING CANNAMED PHARMACEUTICALS, LLC [ECF No. 176]

         ROBERT C. FURR, the Chapter 7 Trustee for the above styled Debtor, Chance &

Anthem, LLC (the “Debtor”), files his Response (the “Response”) to the Motion for Protective

Order filed by Jeffrey M. Siskind individually and as the alleged managing member of

Cannamed Pharmaceuticals, LLC (“Movant” or “Siskind”)[ECF No. 176]. In support of the

Response, the Trustee states as follows:

                                               Introduction

         1.    The Trustee’s investigation to date reveals that the Debtor was little more than

one of many artifices, including Cannmed Pharmaceuticals, LLC (“Cannamed”), that were by

Jeffrey Siskind to part ‘‘investors” from their money. To date, Siskind has refused to provide

any meaningful information concerning the Debtor’s right, title and interest in Cannamed. Mr.

Siskind has valued the Debtor’s interest in Cannamed at $28 million [ECF No. 24].

         2.    The Motion requests the Court (i) reschedule Cannamed’s Rule 2004

examination; and (ii) protect the production of documentation concerning the Debtor’s interest in

Cannamed on account of the attorney-client privilege and other inapplicable arguments.

         3.    The request to reschedule the examination is moot by the passage of time. There

is no basis to grant protection from the Rule 2004 examination.
              Case 18-16248-MAM           Doc 187     Filed 11/08/18      Page 2 of 4




                                       The Relief Requested

       4.      The Trustee respectfully requests the Court enter an order compelling Cannamed

comply with the Rule 2004 Examination and order it to (i) produce responsive documents

immediately; and (ii) appear for an oral examination on a date and time certain.

       5.      The discovery sought by the Rule 2004 examination is necessary and appropriate

in this case. Rule 2004 authorizes this Court to Order the examination of any entity relating to

“the acts, conduct, or property or to the liabilities and financial condition of the debtor, or to any

matter which may affect the administration of the debtor's estate.” Local Rule 2004-1 allows the

Trustee to issue a Rule 2004 subpoena without Order of the Court.

       6.      The scope of a Rule 2004 examination is unfettered and broad. "In general, a

large latitude of inquiry should be allowed in the examination of persons closely connected with

the bankrupt in business dealings, or otherwise, for the purpose of discovering assets and

unearthing frauds, upon any reasonable surmise that they have assets of the debtor. . . . The

examination . . . is of necessity to a considerable extent a fishing expedition." In re Foerst, 93 F.

190, 191 (S.D.N.Y. 1899). It may be "exploratory and groping". Sachs v. Hadden, 173 F.2d

929, 931 (2d Cir.1949). "[T]he breadth of the language employed in the Rules so all-

encompassing as semantically to include and encourage harassment on every human subject." In

re Georgetown of Kettering, 17 B.R. 73, 75 (Bankr. S.D. Ohio 1981).

       7.      Cannamed is intimately related to the Debtor. In fact, Siskind claims that the

Debtor’s interest in Cannamed is its sole asset. There is simply no good reason why Cannamed

should not comply with the Rule 2004 exam.

       8.      There is no legitimate claim of privilege. As a threshold matter this argument

should be viewed in the light of the fundamental principle that “the party invoking the privilege

has the burden of establishing the existence of the attorney-client relationship and the

                                                  2
               Case 18-16248-MAM        Doc 187    Filed 11/08/18     Page 3 of 4




confidential nature of the communication.” In re Grand Jury Proceedings (Freeman), 708 F.2d

1571, 1575 (11th Cir.1983), citing United States v. Kelly, 569 F.2d 928, 938 (5th Cir.) cert.

denied 439 U.S. 829, 99 S.Ct. 105, 58 L.Ed.2d 123 (1978). Mr. Siskind fails to make either

showing.

       9.      Mr. Siskind has also failed to provide privilege log concerning any documents he

claims should be protected by a privilege.

       WHEREFORE, the Trustee respectfully requests this Court to enter an Order granting

the relief sought herein, and for such other and further relief as the Court deems necessary and

appropriate.

       Respectfully submitted on November 8, 2018.

                                     GENOVESE JOBLOVE & BATTISTA, P.A.
                                     Attorneys for Chapter 7 Trustee
                                     Miami Tower- 44th Floor
                                     100 S.E. Second Street
                                     Miami, Floirda 33131
                                     Telephone: (305) 349-2300
                                     Facsimile: (305) 428-8831

                                     By: /s/ Jesus M. Suarez
                                              Jesus M. Suarez, Esq.
                                              Florida Bar No. 60086
                                             jsuarez@gjb-law.com




                                               3
             Case 18-16248-MAM          Doc 187     Filed 11/08/18     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served

upon all creditors and parties in interest registered to receive electronic notice via the Court’s

Case Management/Electronic Case Filing System as reflected on the attached Service List below

on this 8th day of November, 2018.


                                                       /s Jesus M. Suarez              .
                                                      Jesus M. Suarez, Esq.




                                     SERVICE LIST

Parties to receive electronic notice via CM/ECF

Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com

Steven S. Newburgh: snewburgh@mclaughlinstern.com

Office of the US Trustee: USTPRegion21.MM.ECF@usdoj.gov

Jeffrey M Siskind: jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq: syoung@ybplaw.com




                                                4
